          Case 5:20-cv-00878-OLG Document 7 Filed 09/03/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


JOHN W. DEVILBISS,                              §
                                                §
                  Plaintiff,                    §               SA-20-CV-00878-OLG
                                                §
vs.                                             §
                                                §
MARSHA B. JACKSON, KRISTOPHER                   §
L. BOWENJR., THE ESTATE OF                      §
MARJORIE J. BURCH, MAIDEN                       §
NAME: MARJORIE DELL JOHNSON,                    §
DECEASED;                                       §
                                                §
                  Defendants.                   §

                   ORDER RETURNING CASE TO DISTRICT COURT

       On this day, the undersigned issued a Report and Recommendation recommending that

the Court dismiss this case pursuant to 28 U.S.C. § 1915(e). Accordingly, all matters referred to

the Magistrate Judge have been considered and acted upon.

       IT IS THEREFORE ORDERED that the above-entitled and numbered case is

RETURNED to the District Court for all purposes.

       SIGNED this 3rd day of September, 2020.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE
